 
SETTLEMENT AGREEMENT AND GENERAL RELEASE


This Settlement Agreement and Release (the “Agreement”) is made as of this 15th
day of August 2007 (the “Effective Date”) by and between BERRY-SHINO SECURITIES,
INC. (“BSSI”), an Arizona corporation having its principal place of business at
15100 N. 78th Way, Suite 100, Scottsdale, Arizona 85260, and its affiliates,
subsidiaries and parents, on the one hand, and NEW DRAGON ASIA CORPORATION
(“NDAC”), a corporation organized and existing under the laws of Florida having
a principal place of business at 2808 International Chamber of Commerce Tower,
Fuhua Three Road, Shenzhen, China, and its affiliates, subsidiaries and parents,
on the other hand (each of the foregoing, along with their successors and
assigns, a “Party” and collectively, the “Parties”).
 
WHEREAS, on or about July 16, 2003 and March 18, 2004, BSSI alleges it entered
into private placement agreements with NDAC (the “Private Placement
Agreements”), pursuant to which BSSI was to render services as NDAC’s private
placement agent;
 
WHEREAS, BSSI alleges it is entitled to certain warrants (“Warrants”) to
purchase Class A Common Stock, $.0001 par value (“Common Stock”), as a portion
of its placement agency fee pursuant to the terms of the Private Placement
Agreements;
 
WHEREAS, NDAC disputes BSSI’s claims concerning entitlement to the Warrants and
the Parties hereto desire to resolve this dispute (the “Dispute”) without
litigation and its attendant costs and without admission of liability by NDAC;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter made, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby mutually acknowledged, the Parties agree as
follows:
 
1

--------------------------------------------------------------------------------


 
1.  Within thirty (30) days of the execution and delivery of this Agreement by
all Parties, NDAC shall issue to BSSI an aggregate of 275,000 restricted shares
of Class A Common Stock of NDAC (the “Restricted Shares”). When issued, the
Restricted Shares will be fully paid and non-assessable and have been issued
pursuant to an exemption from registration under the Securities Act of 1933, as
amended (the “Securities Act”). The certificate evidencing the Restricted Shares
shall bear a restrictive legend, prohibiting transfer except in accordance with
applicable security laws, and stock transfer instructions should be maintained
with respect thereto. The certificates shall bear a legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAW OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE
SECURTIES LAWS.


BSSI shall be permitted to transfer and/or sell the Restricted Stock as
permitted under Rule 144 or another exemption from registration under the
Securities Act.
 
2

--------------------------------------------------------------------------------


 
2.  BSSI, on behalf of itself and its affiliates, agents, employees, officers,
directors, members, subsidiaries and parents, and their respective successors
and assigns (the “Releasors”), hereby irrevocably and completely release and
discharge NDAC, its present or former affiliates, subsidiaries, parents,
directors, officers, shareholders, employees and representatives, and their
respective successors and assigns (the “Releasees”) from, and hereby waive, any
and all actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, complaints, covenants, contracts, controversies, agreements,
promises, damages, judgments, claims, counterclaims, demands, losses and other
liabilities whatsoever, in law or equity, which any Releasor, its directors,
officers, employees, agents and representatives, and their respective successors
and assigns, ever had, now has, or hereafter can, shall or may have for, upon or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to the Effective Date, whether presently known or unknown, asserted or
unasserted, against any Releasee, including, without limitation, any and all
claims arising out of, related to, or connected with the Dispute, the Warrants,
the Common Stock, the Private Placement Agreements, the Restricted Shares or any
other agreement between the Parties.
 
3.  Neither Party hereto shall issue any press release or statement with regard
to the terms and provisions of this Agreement without the consent of the other,
nor shall any Party disclose to any third party (other than its respective
employees, directors and officers, in their capacity as such, on a need-to-know
basis) any information with respect to the financial terms and/or provisions of
this Agreement except: (a) to the extent necessary to comply with local, state
and federal law (including, but not limited to, federal securities laws) or a
valid court order of a court with competent jurisdiction, in which event the
Party making such disclosure shall so notify the other Party as promptly as is
practicable (if possible, prior to making such disclosure) and shall seek
confidential treatment of such information; (b) to its parent, subsidiary or
other affiliated companies, their banks, auditors and attorneys and similar
professionals (collectively, its “Permitted Recipients”), provided that the
disclosing Party shall be liable to the other Party in the event that any of its
Permitted Recipients disclose any information that the disclosing Party would be
prohibited from disclosing pursuant to this paragraph; (c) in order to enforce
its rights pursuant to this Agreement; and (d) to a bona fide prospective or an
actual buyer or financier as well as the Permitted Recipients thereof.
 
3

--------------------------------------------------------------------------------


 
4.  Each Party to this Agreement shall have the express right to assign all
duties, obligations, privileges and rights granted hereunder to a third party
with prior written consent of the other Party hereto. The provisions of this
Agreement shall bind and inure to the benefit of each of the Parties hereto,
their affiliates, subsidiaries, parents, successors, and assigns.
 
5.  Each Party to this Agreement represents that it has read and understands the
foregoing Agreement; that it has had the advice of counsel in entering into this
Agreement; that it has the capacity and right to enter into this Agreement; and
that it accepts the duties, obligations, privileges, and rights granted
hereunder.
 
6.  If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in whole or in part, such provision shall be modified to the
minimum extent necessary to make it legal, valid and enforceable, and the
remaining provisions shall not in any way be affected or impaired. Neither this
Agreement nor any provision hereof may be waived, amended or modified, except by
an agreement in writing signed by the Party sought to be bound thereby. This
Agreement sets forth the entire and exclusive agreement between the Parties and
fully supersedes any and all prior or contemporaneous written, oral or other
agreements or understandings between them pertaining to the subject matter
hereof. Each Party represents that it has not relied on any representation,
warranty or promise that is not specifically set forth in this Agreement.
 
7.  This Agreement may be executed in multiple original counterparts, each of
which is equally admissible in evidence and shall be deemed to be one and the
same instrument. This Agreement shall not take effect until each Party has
signed a counterpart of this Agreement. Telecopy signatures or signatures
delivered by any other electronic device will be relied upon and have the same
force and effect as original signatures in all respects, regardless as to
whether or not the parties subsequently circulate duplicate originals for
signature.
 
4

--------------------------------------------------------------------------------


 
8.  This Agreement, including the performance and enforceability hereof, and its
subject matter is governed by and will be construed in accordance with the laws
of the State of New York, without reference to the principles of conflicts of
law.
 
9.  Any individual signing this Agreement on behalf of a Party represents and
warrants that he or she has the full authority to do so.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 


BERRY-SHINO SECURITIES, INC.
 
NEW DRAGON ASIA CORPORATION
                 
By:
/s/ Robert L. Berry  
By:
/s/ Peter Mak  

--------------------------------------------------------------------------------

Name: Robert L. Berry
   

--------------------------------------------------------------------------------

Name: Peter Mak
 
Title:  President
   
Title: Chief Financial Officer

 
5

--------------------------------------------------------------------------------


 